DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20210097285, in view of Hillen et al., US Pub No. 20180074509.

As to claim 1 Lee discloses eyewear, comprising: 
a frame; a temple adjacent the frame (Fig. 3); 
an optical element supported by the frame, the optical element including a see-through display configured to generate an image of a physical object (Fig. 4; [0068] - transparent display 420 shows physical objects and generates graphics indicating physical objects); 
a camera coupled to the frame and configured to generate the image of the physical object (Fig. 3: 310 and 312; [0065]-[0066]), wherein the image is a three-dimensional depth map having depth values ([0060] and [0074] – images generated by 3D cameras include depth information. In light of Applicant’s specification at [0073] this is a depth map); and 
an electronic processor configured to: process the image from the camera and detect a geometric feature, wherein the electronic processor is also configured to process and detect the geometric feature by analyzing the depth values of a portion of the three-dimensional depth map ([0032], [0074] – geometric features and objects are identified through 3D image values and SLAM algorithms);
determine a distance of the physical object from the eyewear; determine a type of the physical object ([0068]-[0070]);
generate an audio alert as a function of the processed image that is indicative of the determined type of physical object and the determined distance of the physical object from the eyewear, wherein the audio alert identifies the determined type of physical object and a numerical identification of the determined distance between the physical object and the eyewear ([0032] and [0082] – the object and its distance are audibly identified).
Lee fails to disclose that the processor is configured to process the image from the camera and detect an edge of the physical object using a scale-invariant feature transform (SIFT) algorithm and a Canny edge detector.
However, in an analogous art, Hillen discloses processing an image from the camera and detect an edge of a physical object using a scale-invariant feature transform (SIFT) algorithm and a Canny edge detector ([0014]-[0015]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Hillen, the rationale being to improve obstacle detection.

As to claims 9 and 17 see rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423